Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach a communication device comprising inter alia: a cable, coupled to a signal source, and comprising a signaling conductor and a grounding conductor; and an antenna structure comprising: an antenna body, coupled to the signaling conductor, wherein the antenna body is disposed outside the nonconductive housing; an enclosed radiation element coupled to the grounding conductor, wherein the enclosed radiation element is disposed inside the nonconductive housing, wherein the antenna structure covers a low-frequency band and a high frequency band; and wherein a sum of a length of the antenna body and a length of the enclosed radiation element is substantially equal to 0.4 wavelength of the low-frequency band.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tseng et al (US 2017/0207542) teach an antenna structure including a radiation element coupled to a positive electrode of a signal source and a grounding radiation element coupled to a negative electrode of the signal source; and, wherein the antenna structure covers a low-frequency band and a high-frequency band.












CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Lauture, whose telephone number is (571) 272-1805.  The examiner can normally be reached Monday to Friday between 9:30 am and 6:00 PM
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached at (571) 272-2105.  The fax number for the organization to which this application is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/JOSEPH J LAUTURE/        	 Primary Examiner, Art Unit 2845